Citation Nr: 0218460	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a total right knee replacement currently 
evaluated as 30 percent disabling.

2.  Entitlement to a temporary total rating from June 1 to 
October 19, 2000, for convalescence following knee 
surgery.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 
1978.

This case comes to the Board of Veterans' Appeals (Board), 
in part, from a July 2000 rating decision of the Columbia, 
South Carolina Regional Office (RO) that denied additional 
convalescent benefits.  The Board notes that a series of 
decisions by the RO awarded convalescent benefits for 
right knee surgical procedures, pursuant to 38 C.F.R. 
§ 4.30.  These "convalescent ratings" covered more than a 
three year period from April 30, 1997, to June 1, 2000.  
An April 2001 RO decision, however, awarded convalescent 
benefits for yet an additional 13 months, from October 19, 
2000, to December 1, 2001.  Hence, the only period that 
remains at issue is that from June 1, to October 19, 2000.  

This case also comes to the Board from an August 2000 RO 
decision that denied an evaluation greater than 30 percent 
for a right knee disorder.  That is the evaluation that 
was in effect from June 1, 2000, to October 19, 2000, and 
the evaluation that has been in effect since December 1, 
2001.

Several documents normally affixed in a file, including a 
June 1997 RO decision, were found in an envelope 
containing the veteran's service medical records.  Those 
documents were placed in a separate envelope that was 
affixed in the file, and the RO's attention is directed 
thereto.

The Board notes that the veteran apparently receives 
additional VA compensation based on dependent children 
named Keeonis, Bianca, Rashad, Eboni, Dashaun, and 
Wilbert.  The file does not, however, include birth 
certificates for any of these children, or any other 
indicia showing that the appellant has a legal obligation 
to support each of these children.  Indeed, the RO's 
attention is directed to a January 1998 VA social worker's 
note which states that the veteran reported living with 
his girl friend and her four children.  The RO's attention 
is also directed to a November 1998 VA examination report 
which indicates that the veteran is not married.  Thus, it 
seems possible that an overpayment may have arisen if the 
veteran has received compensation for children who do not 
meet the criteria of 38 U.S.C.A. § 101(4) (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.57 (2002).

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability.  This issue, however, has yet 
to be reviewed by the RO or certified for appeal.  
Accordingly, this matter is referred to the RO for 
appropriate action. 


REMAND

In December 1994, the veteran claimed entitlement to 
service connection for a right knee disorder.  A VA 
examination was scheduled, but the notice for it was not 
deliverable.  In spite of the fact that there was no 
evidence of a current disability, and no evidence of any 
treatment of a service related right knee disorder during 
the 16 years following his separation from service, a 
March 1995 RO decision granted service connection for a 
right knee disability based, presumably, on service 
medical records.  

The veteran's service medical records show that he was 
diagnosed with lateral collateral ligament strain on the 
right in February 1977, that he underwent arthroscopic 
examination in April 1977 which revealed mild 
chondromalacia, that he was diagnosed with internal 
derangement of the right knee in April 1977, and  that he 
underwent a lateral reconstruction in June 1977.  

At a November 1977 examination, range of right knee motion 
was full.  A March 1978 medical board report noted that 
there was some medial and lateral laxity of the right knee 
at 30 degrees of flexion, that anterior drawer sign was 
minimally positive, and that home exercises to strengthen 
the quadriceps needed to continue, but the knee was stable 
at full extension.  The diagnosis was anterolateral 
rotational instability status post anterolateral 
reconstruction.  The veteran was returned to full duty.

Following an August 1995 VA examination the veteran's 
right knee was assigned a 10 percent evaluation.

In 1996, the RO received some private treatment records, 
to include records from Robert Bowles, MD, Charleston 
Orthopedic Associates, and Rehabilitation Centers of 
Charleston.  The earliest such record is dated in July 
1993, and that record, from Dr. Bowles, indicates that it 
is "page six" suggesting that it was preceded by five 
other pages of treatment records none of which are in the 
file.  Hence, further development is order to secure the 
other pages.  

The available records also show, by way of history, that 
POSTSERVICE the veteran:

? sustained a right knee injury in a 
forklift accident at work in April 
1992;
? that he had arthroscopic surgery in 
October 1992, and underwent anterior 
cruciate ligament reconstruction in 
December 1993; 
? that he sustained a twisting injury 
to the right knee during an 
altercation at work in May 1994;
? that he fell at work and injured his 
knee in April 1995, that he underwent 
arthroscopic surgery and a partial 
lateral meniscectomy in May 1995; 
? that he sustained a right knee injury 
when he fell on a wet floor at work 
in March 1996, and underwent 
arthroscopic surgery in June 1996;
? and that VA records dated in May 1997 
note that the appellant had a 
revision of the 1993 anterior 
cruciate ligament reconstruction in 
April 1997.  

In addition, VA treatment records have repeatedly noted a 
history of right knee reconstruction in 1988, but there 
are no records of the 1988 surgery in the file.

On its face, the evidence now of record suggests that the 
veteran underwent anterolateral reconstruction of the 
right knee in service in 1977, that he recovered therefrom 
without residuals, that he managed for ten years after 
service without treatment, and that he began to suffer 
right knee problems in 1988; and that he had four 
postservice work-related injuries in the 1990's.  In view 
of this history, the extent of current right knee 
disability attributable to his military service, versus 
that attributable to more recent work-related injuries, is 
unclear.  The veteran should, however, be afforded the 
opportunity to present evidence of postservice continuity 
of symptomatology and treatment between 1978 and 1988.

In connection with the distinction that must be made 
between right knee disability attributable to service and 
that attributable to work-related injuries, the Board 
notes a September 1998 letter from the Employment 
Standards Administration, Office of Worker's Compensation 
Programs, Division of Federal Employees Compensation, and 
a July 2002 letter from the US Department of Labor, 
Division of Federal Employees Compensation, both of which 
raise the possibility that the veteran has claimed that 
his current right knee disability is due to postservice 
work-related injuries.

It is essential, in the examination and evaluation of 
disability, that each disability be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Thus, before the veteran 
is afforded a VA examination to distinguish disability 
attributable to service from that attributable to 
postservice injury, all postservice records of right knee 
treatment, by VA and non-VA health care providers, should 
be obtained as well as records submitted in support of any 
claims for Worker's Compensation and Social Security.

The purpose of this remand, as opposed to evidentiary 
development the Board might otherwise undertake, is to 
give the RO the opportunity to review all of the evidence, 
including medical evidence obtained pursuant hereto, from 
an historical perspective so that a fully informed 
decision may be rendered.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all private health care 
providers from whom he has received 
treatment, since separation from 
service, for a right knee disorder.  In 
addition, the veteran should identify 
all VA health care facilities that have 
treated his right knee disorder.  The 
RO should then obtain legible copies of 
records of all right knee treatment 
identified by the veteran, to include 
securing all records from Dr. Bowles.  
This especially includes pages one 
through five inclusive of the above 
referenced July 1993 report.  Efforts 
to secure this evidence must be 
documented in the claims file.

2.  The RO should contact the 
Employment Standards Administration, 
the U.S. Department of Labor, and the 
Social Security Administration and 
obtain medical records considered by 
those agencies in rendering decisions 
on any claim the veteran submitted 
relating to a right knee disability.

3.  After completion of the foregoing 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of all right knee disability.  It is 
imperative that the examiner reviews 
the entire claim file, including the 
veteran's service medical records and 
this remand, prior to the examination.  
Complete range of motion studies and 
all other indicated tests should be 
conducted.  Based on service medical 
records and records of postservice 
injuries and treatment, the examiner 
should distinguish any current right 
knee disability attributable to the 
veteran's military service from that 
attributable to postservice injuries 
and treatment therefor.  After that 
distinction has been made, the examiner 
should determine whether that 
disability attributable to service 
increases, as manifested by weakened 
movement, excess fatigability, or 
incoordination, when the joint is used 
over a period of time or when that 
disability attributable to service 
flares up.  To make such a 
determination, keeping in mind that VA 
is concerned only with that disability 
attributable to service, it may be 
necessary to have the veteran exercise 
the joint and to examine him during a 
purported flare-up.  The determination 
should be expressed, if feasible, in 
terms of the degree of additional loss 
of range of motion due to weakened 
movement, excess fatigability, 
incoordination, or pain on use or 
during flare-ups.  If the determination 
cannot be made, or the opinion cannot 
be rendered, or if neither can be 
expressed in terms of the degree of 
additional loss of range of motion, the 
examiner should so state for the 
record.  All functional limitations of 
the right knee disability must be fully 
described.  The factors upon which the 
medical opinions are based must be set 
forth in the report.

4.  After the foregoing actions have 
been taken, the RO should review the 
file and ensure that all development 
and notification actions required by 38 
U.S.C.A. §§ 5103 and 5103A, and 
implemented by 38 C.F.R. § 3.159, have 
been completed.  Full compliance with 
the interpretation of the VCAA by the 
Court in Quartuccio is mandatory.  When 
development and notification have been 
completed, and all evidence obtained 
has been associated with the file, the 
RO should readjudicate both claims and 
issue a decision and Supplemental 
Statement of the Case.


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

